Exhibit 10.1




ELEVENTH AMENDMENT TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
This ELEVENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of February 20, 2019 (this
“Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation (the
“General Partner”), as the general partner of AIMCO Properties, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority conferred on
the General Partner by Section 7.3.C of the Fourth Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of July 29,
1994 and restated as of February 28, 2007, as amended and/or supplemented from
time to time (including all the exhibits thereto, the “Agreement”). Capitalized
terms used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.
WHEREAS, the General Partner has determined that this Amendment is desirable in
connection with a reverse stock split proposed to be effected by the Previous
General Partner.
NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.
The penultimate sentence of the definition of “Adjustment Factor” in ARTICLE I
of the Agreement is hereby amended and restated as follows:

“Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event, provided, however, that any Limited Partner may waive, by
written notice to the General Partner, the effect of any adjustment to the
Adjustment Factor applicable to the Partnership Common Units held by such
Limited Partner, and, thereafter, such adjustment will not be effective as to
such Partnership Common Units; provided, further, that notwithstanding the
foregoing, (A) if the Previous General Partner declares or pays a dividend on
its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares, no adjustments to the
Adjustment Factor shall be made if the Partnership concurrently pays a
distribution with respect to each Partnership Common Unit consisting of (i) a
number of Partnership Common Units (or fraction thereof) equal to the number of
REIT Shares (or fraction thereof) paid as a dividend with respect to each REIT
Share, or (ii) cash in an amount equal to the value, as determined in good faith
by the General Partner, of the number of REIT Shares (or fraction thereof) paid
as a dividend with respect to each




--------------------------------------------------------------------------------




REIT Share and (B) if the Previous General Partner splits or subdivides its
outstanding REIT Shares or effects a reverse stock split or otherwise combines
its outstanding REIT Shares into a smaller number of REIT Shares, no adjustments
to the Adjustment Factor shall be made if the Partnership concurrently splits or
subdivides its outstanding Partnership Common Units or combines its outstanding
Partnership Common Units into a smaller number of Partnership Common Units, as
applicable, such that the ratio of outstanding REIT Shares to outstanding
Partnership Common Units prior to such split, subdivision, reverse split or
combination is equal to the ratio of outstanding REIT Shares to outstanding
Partnership Common Units following such split, subdivision, reverse split or
combination.”
2.
Miscellaneous. Except as specifically amended hereby, the terms, covenants,
provisions and conditions of the Agreement shall remain unmodified and continue
in full force and effect and, except as amended hereby, all of the terms,
covenants, provisions and conditions of the Agreement are hereby ratified and
confirmed in all respects.



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.


 
 
GENERAL PARTNER:
 
 
AIMCO-GP, INC.
 
 
By:
/s/ Paul Beldin
 
 
 
Name:
Paul Beldin
 
 
 
Title:
Executive Vice President and Chief Financial Officer





3

